DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: line 1 states “ The method of claim 17. of claim 1”.  It is believed that “of claim 1” is a typo and will be examined as being dependent on claim 17.  Appropriate correction is required.

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0280492 by Haj-Maharsi et al. (Haj-Maharsi hereinafter).

Regarding claim 1, Haj-Maharsi discloses a system comprising: an uninterruptible power supply (UPS) [see at least Figure 1, (10); paragraph 0023] configured to selectively provide energy [see at least paragraph 0024] to a critical load [see at least Figure 1, (12); paragraph 0023, “Failure of such devices caused by”…] from a grid [see at least Figure 1, (11)] and an energy storage device [see at least Figure 1, (15)] and to transfer energy between the energy storage device and the grid [see at least paragraph 0028]; and a controller [see at least Figure 1, (19)] configured to cause the UPS to selectively support bidirectional and unidirectional transfers of energy [see at least paragraphs 0024 and 0026-0027; Figure 3, (41) to (44), unidirectional; Figure 3, (41) to (46) and (47), bidirectional] between the grid and the energy storage device based on a state of charge (SOC) of the energy storage device [see at least paragraphs 0019 and 0035].

Regarding claim 2, Haj-Maharsi discloses the system of claim 1, wherein the controller is configured to prevent energy transfers from the grid to the energy storage device responsive to the SOC reaching a maximum active SOC while continuing to allow transfers from the energy storage device to the grid after the SOC reaches the maximum active SOC [see at least paragraphs 0040 and 0044].

Regarding claim 4, Haj-Maharsi discloses the system of claim 1, wherein the controller is configured to prevent energy transfers from the energy storage device to the grid responsive to the SOC reaching a minimum active SOC while continuing to allow transfers from the grid to the energy storage device after the SOC reaches the minimum active SOC [see at least Figure 3, (41) to (44), the energy storage device only can receive energy from the grid while below a predefined SOC level; Figure 3, (41) to (47), the energy storage device can also be charged from the grid above the predefined SOC level].

Regarding claim 5, Haj-Maharsi discloses the system of claim 4, wherein the controller is configured to resume allowing transfers from the grid to the energy storage device responsive to the SOC reaching a level a predetermined amount greater than the minimum active SOC [see at least paragraph 0035, “only when their SOC is 50% or more”…; the “20%” can be considered the minimum active SOC and the “30%” capacity available for UPS functionalities would be considered the level a predetermined amount greater than the minimum active SOC].

Regarding claim 6, Haj-Maharsi discloses the system of claim 4, wherein the minimum active SOC is greater than a critical reserve SOC representing an amount of energy allocated to providing backup energy for the critical load [see at least paragraph 0035, “there is always at least 30% capacity available for UPS functionalities”].

Regarding claim 7, Haj-Maharsi discloses the system of claim 1, wherein controller is configured to communicate with a grid operator [see at least Figure 1, (20)] and to cause the UPS to transfer energy between the grid and the energy storage device responsive to communication with the grid operator [see at least paragraph 0028].

Regarding claim 10, Haj-Maharsi discloses the system of claim 1, wherein the controller is configured to cause the UPS to selectively bidirectionally and unidirectionally transfer energy between the grid and the energy storage device based on relationship of the SOC of the energy storage device to a predetermined SOC range [see at least paragraph 0035].

Regarding claim 14, Haj-Maharsi discloses a system comprising: an uninterruptible power supply (UPS) [see at least Figure 1, (10); paragraph 0023] configured to selectively provide energy [see at least paragraph 0024] to a critical load [see at least Figure 1, (12); paragraph 0023, “Failure of such devices caused by”…] from a grid [see at least Figure 1, (11)] and an energy storage device [see at least Figure 1, (15)] and to transfer energy between the energy storage device and the grid [see at least paragraph 0028]; and a controller [see at least Figure 1, (19)] configured to cause the UPS to selectively support bidirectional and unidirectional transfers of energy [see at least paragraphs 0024 and 0026-0027; Figure 3, (41) to (44), unidirectional; Figure 3, (41) to (46) and (47), bidirectional] between the grid and the energy storage device based on a relationship of a state of charge (SOC) of the energy storage device to an SOC range having a lower bound greater than a critical reserve SOC representing an amount of energy allocated to providing backup energy for the critical load [see at least paragraph 0035].

Regarding claim 15, Haj-Maharsi discloses the system of claim 14, wherein controller is configured to communicate with a grid operator [see at least Figure 1, (20)] and to cause the UPS to transfer energy between the grid and the energy storage device responsive to communication with the grid operator [see at least paragraph 0028].

Regarding claim 17, Haj-Maharsi discloses a method comprising: operating an uninterruptible power supply (UPS) [see at least Figure 1, (10); paragraph 0023] to selectively provide energy [see at least paragraph 0024] to a critical load [see at least Figure 1, (12); paragraph 0023, “Failure of such devices caused by”…] from a grid [see at least Figure 1, (11)] and an energy storage device [see at least Figure 1, (15)] and to transfer energy between the energy storage device and the grid [see at least paragraph 0028]; and causing the UPS to selectively support bidirectional and unidirectional transfers of energy [see at least paragraphs 0024 and 0026-0027; Figure 3, (41) to (44), unidirectional; Figure 3, (41) to (46) and (47), bidirectional] between the grid and the energy storage device based on a state of charge (SOC) of the energy storage device [see at least paragraphs 0019 and 0035].

Regarding claim 18, Haj-Maharsi discloses the method of claim 17the grid responsive to the SOC reaching a minimum active SOC and continuing to allow transfers from the grid to the energy storage device after the SOC reaches the minimum active SOC [see at least Figure 3, (41) to (44), the energy storage device only can receive energy from the grid while below a predefined SOC level; Figure 3, (41) to (47), the energy storage device can also be charged from the grid above the predefined SOC level].

Regarding claim 20, Haj-Maharsi discloses the method of claim 17, wherein causing the UPS to selectively support bidirectional and unidirectional transfers of energy between the grid and the energy storage device based on a state of charge (SOC) of the energy storage device comprises causing the UPS to selectively support bidirectional and unidirectional transfers of energy between the grid and the energy storage device based on a state of charge (SOC) of the energy storage device [see at least Figure 3] responsive to commands from a grid operator [see at least Figure 1, (20); paragraph 0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280492 by Haj-Maharsi et al. (Haj-Maharsi hereinafter).

Regarding claim 3, Haj-Maharsi discloses the system of claim 2.
Haj-Maharisi fails to explicitly disclose wherein the controller is configured to resume allowing transfers from the grid to the energy storage device responsive to the SOC reaching a level a predetermined amount less than the maximum active SOC.  However, Haj-Maharsi discloses this in relation to the minimum active SOC [see at least paragraph 0035, “only when their SOC is 50% or more”…; the “20%” can be considered the minimum active SOC and the “30%” capacity available for UPS functionalities would be considered the level a predetermined amount greater than the minimum active SOC].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a level a predetermined amount less than the maximum active SOC as a factor in resuming allowing transfers from the grid to the energy storage device to prevent overcharging of the energy storage device which would reduce the chance of an overheating failure and also reduce the chance of limiting storage capacity due to a memory effect.

Regarding claim 19, Haj-Maharsi discloses the method of claim 18, further comprising: 
Haj-Maharsi fails to explicitly disclose allowing transfers from the grid to the energy storage device to resume responsive to the SOC reaching a level a predetermined amount less than the maximum active SOC.  However, Haj-Maharsi discloses this in relation to the minimum active SOC [see above].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a level a predetermined amount less than the maximum active SOC as a factor in resuming allowing transfers from the grid to the energy storage device to prevent overcharging of the energy storage device which would reduce the chance of an overheating failure and also reduce the chance of limiting storage capacity due to a memory effect.

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280492 by Haj-Maharsi et al. (Haj-Maharsi hereinafter) in view of US 2018/0123347 by Shizuno.

Regarding claims 8 and 9, Haj-Maharsi discloses the system of claim 7.
Haj-Maharsi fails to disclose wherein the controller is configured to vary a response to a request for transfer of energy received from the grid operator based on a performance criterion for a group of UPSs and energy storage devices connected to the grid.  However, Shizuno discloses factoring performance by a central controller criterion in operating energy storage devices connecting to a grid [see at least paragraphs 0037-0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize performance criterion for operation of the UPSs/energy storage devices to ensure the UPSs/energy storage devices can meet the demand of the grid or critical load, thus preventing the critical load from being underpowered. 

Regarding claim 16, Haj-Maharsi discloses the system of claim 15.
Haj-Maharsi fails to disclose wherein the controller is configured to vary a response to a request for transfer of energy received from the grid operator based on a performance criterion for a group of UPSs and energy storage devices connected to the grid.  However, Shizuno discloses factoring performance by a central controller criterion in operating energy storage devices connecting to a grid [see at least paragraphs 0037-0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize performance criterion for operation of the UPSs/energy storage devices to ensure the UPSs/energy storage devices can meet the demand of the grid or critical load, thus preventing the critical load from being underpowered. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280492 by Haj-Maharsi et al. (Haj-Maharsi hereinafter) in view of US 2017/0016961 by Lucea.

Regarding claim 11, Haj-Maharsi discloses the system of claim 10.
Haj-Maharsi fails to disclose wherein the controller is configured to adjust the SOC range.  However, Lucea discloses adjusting the SOC range based on performance (health) [see at least paragraph 0008].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to adjust the SOC range to allow the system to adjust for an aging energy storage device, thus increasing the reliability of the system by allowing, for example, an aging energy storage device to retain enough charge to power the critical load.

Regarding claim 12, Haj-Maharsi in view of Lucea teaches the system of claim 11.
Lucea discloses wherein the controller is configured to adjust the SOC range based on a performance criterion associated with the UPS [see at least paragraph 0008].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280492 by Haj-Maharsi et al. (Haj-Maharsi hereinafter) in view of US 2017/0016961 by Lucea in further view of US 2018/0123347 by Shizuno.

Regarding claim 13, Haj-Maharsi in view of Lucea teaches the system of claim 12.
Haj-maharsi in view of Lucea fails to teach wherein the UPS comprises one of a plurality of UPSs and wherein the controller is configured to adjust the SOC range based on a performance criterion associated with the plurality of UPSs.  However, Shizuno discloses factoring performance by a central controller criterion in operating energy storage devices connecting to a grid [see at least paragraphs 0037-0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize performance criterion for operation of the UPSs/energy storage devices to ensure the UPSs/energy storage devices can meet the demand of the grid or critical load, thus preventing the critical load from being underpowered. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haj-Maharsi et al. (US 2019/0067986) discloses a UPS system for providing power to a critical load and supplementing a grid.
Facchini et al. (US 2020/0144845) discloses an energy storage system with performance-based selection.
Young et al. (US 2003/0025397) discloses a UPS for providing power to a critical load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836